THE THIRTEENTH COURT OF APPEALS

                                   13-21-00170-CV


                         Alicia H. Palomo and/or all occupants
                                           v.
                                   Bosco Credit II, LLC


                                  On Appeal from the
                  County Court at Law No. 8 of Hidalgo County, Texas
                         Trial Court Cause No. CL-20-4243-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Alicia H. Palomo and/or all occupants, and Patricia Barrera and Javier

Barrera, as sureties on the supersedeas bond.

      We further order this decision certified below for observance.

August 26, 2021